           Case 1:20-cv-09170-ER Document 56 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMIMON INC. and AMIMON LTD,
                            Plaintiffs,

                     – against –                                    ORDER
                                                               20 Civ. 9170 (ER)
SHENZHEN HOLLYLAND TECH CO. LTD, EC
PRO VIDEO SYSTEMS INC., and IKAN
INTERNATIONAL, LLC,
                            Defendants.


RAMOS, D.J.

         Plaintiffs brought this suit on November 2, 2020. Doc. 1. On January 12, 2021, EC Pro

Video Systems Inc. (“EC Pro”) filed a motion to dismiss. Doc. 27. On February 15, 2021,

Plaintiffs filed an amended complaint. Doc. 37. EC Pro then moved to dismiss the amended

complaint on March 17, 2021. Doc. 41.

         Accordingly, EC Pro’s original motion to dismiss is now moot. The Clerk of Court is

respectfully directed to terminate the motion. Doc. 27.



Dated:    April 6, 2021
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
